Title: To Thomas Jefferson from Benjamin Waterhouse, 24 July 1801
From: Waterhouse, Benjamin
To: Jefferson, Thomas


               
                  Cambridge July 24th. 1801
               
               The thread enclosed in this Quill was imbued in the vaccine virus on Thursday Evening the 23d of July. At the same time the needle was infected in the same fluid and it is highly probable will communicate the disease if it be thrust under the scarf skin, and drawn slowly & gradually through it.
               
                  
                     Benjn. Waterhouse
                  
               
            